DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending.

Specification
The abstract of the disclosure is objected to because it is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because Figs 2b-5c include dimensions and wording which greatly reduced legibility of the figures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, “having upper end” in the second to last clause which appears intended to recite, “having an upper end.”  Appropriate correction is required.
Claims 2 and 9 are objected to because of the following informalities:  Claim 2 recites, “pivot about” in line 10 and in line 12, and it appears this language is intended to recite, “pivots about.”  The same can be said for these same limitations in claim 9.  Appropriate correction is required.
Claims 2 and 9 are objected to because of the following informalities:  Claim 2 recites, “ladder sections” twice in the last clause, and it appears this language is intended to recite, “ladder section.”  The same can be said for these same limitations in claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “the first ladder,” “the lower end” in the second to last clause and “the additional ladder sections” in line last clause.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the first ladder section,” “the first lower end” and “the one or more additional ladder sections” and will be interpreted as such. 
Re claim 2, claim 2 recites, “the upper end” twice in the last clause.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the second upper end” and “the third upper end” and will be interpreted as such. 
Re claim 3, claim 3 recites, “the ladder” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the positive-stop pet ladder” and will be interpreted as such. 
Re claim 8, claim 8 recites, “the pivot points” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “each respective pivot point” and will be interpreted as such. 
Re claim 9, claim 9 recites, “the one or more additional ladder sections” in line 14, “the upper end” in line 15, “the additional ladder sections” in line 15, “the upper end” in line 16 and “the upper end” in line 18.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the second and third ladder sections,” “the second and third ladder sections,” “the second upper end” and “the third upper end” and will be interpreted as such. 
In addition, claim 9 recites, “the pivot points” in the second to last line.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “each respective pivot point” and will be interpreted as such.
Re claim 10, claim 10 recites, “the pivot points” in line 2-3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “each respective pivot point” and will be interpreted as such. 
Claims 4-7 are rejected as being dependent on a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Re claim 10, claim 10 is dependent on claim 9.  All features of claim 10 are already found in claim 9.  Thus, claim 10 fails to further limit claim 9.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaub (US 2018/0118308) in view of Adair (US 8,720,643) and Perkins (US 2012/0273303).
Re claim 1, Schaub discloses a system (Fig. 1 14) for providing a positive-stop pet ladder (Fig. 1 14), the system (Fig. 1) comprising: 
a base platform (16) coupled to a waterside permanent structure (10, 12); 
a first ladder section (18) having a first upper end (top end of 18) permanently coupled (at 30) to a front edge (front edge of 16) of the base platform (16) and having a first lower end (bottom end of 18) extending downward towards a body of water (Fig. 4), the first lower end (lower end of 18) of the first ladder section (18) includes a first stop face (face of 18); and 
one or more additional ladder sections (20) having upper end (upper end of 20) coupled to the lower end (bottom end of 18) of the first ladder (18) about a second pivot point (34); 
wherein the one or more additional ladder sections (20) pivot about the second pivot point (34), 
but fails to disclose the base platform pivots upward about a first pivot point adjacent to a back edge of the base platform, and pivoting until the upper end of the additional ladder sections come into direct contact with the first stop face. 
However, Adair discloses the base platform (76/78) pivots upward (Fig. 1) about a first pivot point (14/16) adjacent to a back edge (rear edge of 76/78) of the base platform (76/78).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub with the base platform pivots upward about a first pivot point adjacent to a back edge of the base platform as disclosed by Adair in order to allow the assembly to be completed lifted out of the water, even while extended (Fig .1, Col 5 line 52 – Col 6 line 8).
In addition, Perkins discloses pivoting (Fig. 5A-5B) until the upper end (upper end of 11a) of the additional ladder sections (11a) come into direct contact with (Fig. 5A) the first stop face (face of 11B).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub with pivoting until the upper end of the additional ladder sections come into direct contact with the first stop face as disclosed by Perkins in order to allow the assembly to be collapsed into a smaller space, as the gap between 18 and 20 in Schaub would be eliminated as modified by the contact shown by Perkins.  
Re claim 2, Schaub as modified discloses the system according to claim 1, wherein the one or more additional ladder sections (20) comprise: a second ladder section (20) having a second upper end (upper end of 20) coupled via the second pivot point (34) to the first lower end (lower end of 18) of the first ladder section (18) and having a second lower end (lower end of 20) extending downward into the body of water (Fig. 4), the second lower end (lower end of 20) of the second ladder section (20) includes a second stop face (face of 20);  
but fails to disclose a third ladder section having a third upper end coupled via a third pivot point to the second lower end of the second ladder section and having a second lower end extending downward into the body of water; wherein the second ladder section pivot about the second pivot point until the upper end of the second ladder sections come into direct contact with the first stop face; and the third ladder section pivot about the third pivot point until the upper end of the third ladder sections come into direct contact with the second stop face. 
However, it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub to have a third ladder section having a third upper end coupled via a third pivot point to the second lower end of the second ladder section and having a second lower end extending downward into the body of water; wherein the second ladder section pivot about the second pivot point until the upper end of the second ladder sections come into direct contact with the first stop face; and the third ladder section pivot about the third pivot point until the upper end of the third ladder sections come into direct contact with the second stop face in order to extend the length and height of the ladder to compensate for greater depths.  In general, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
Re claim 4, Schaub as modified discloses the system according to claim 2, wherein the first ladder section (18), the second ladder section (20), and the third ladder section (as duplicated) all comprise a plurality of ladder treads (26/32) coupled crosswise along (Fig. 1-2) each ladder section (18, 20).
Re claim 5, Schaub as modified discloses the system according to claim 2, but fails to disclose wherein the base platform comprises a plurality of ladder treads coupled crosswise along the base platform.
However, it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub wherein the base platform comprises a plurality of ladder treads coupled crosswise along the base platform in order to place stepping points prior to descending the ladder (such as by utilizing 26/32 between elements 16).  In general, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
Re claim 6, Schaub as modified discloses the system according to claim 4, but fails to disclose wherein the plurality of ladder treads (26/32) are made of pressure treated wood.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub wherein the treads are made of pressure treated wood in order to utilize a very cheap, easy to work with, relatively durable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 7, Schaub as modified discloses the system according to claim 2, wherein the base platform (16) is made of aluminum ([0031]), but fails to disclose the first ladder section, the second ladder section, and the third ladder section all are made from aluminum.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub wherein the first ladder section, the second ladder section, and the third ladder section all are made from aluminum in order to utilize a very cheap, easy to work with, easily formable, lightweight relatively durable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim(s) 2-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaub (US 2018/0118308) in view of Adair (US 8,720,643), Perkins (US 2012/0273303), and Scruggs et al (“Scruggs”) (US 6,578,510).
Re claim 2, Schaub as modified discloses the system according to claim 1, wherein the one or more additional ladder sections (20) comprise: a second ladder section (20) having a second upper end (upper end of 20) coupled via the second pivot point (34) to the first lower end (lower end of 18) of the first ladder section (18) and having a second lower end (lower end of 20) extending downward into the body of water (Fig. 4), the second lower end (lower end of 20) of the second ladder section (20) includes a second stop face (face of 20);  
but fails to disclose a third ladder section having a third upper end coupled via a third pivot point to the second lower end of the second ladder section and having a second lower end extending downward into the body of water; wherein the second ladder section pivot about the second pivot point until the upper end of the second ladder sections come into direct contact with the first stop face; and the third ladder section pivot about the third pivot point until the upper end of the third ladder sections come into direct contact with the second stop face. 
However, Scruggs disclose a third ladder section (49) having a third upper end (upper end of 49) coupled via a third pivot point (at 50b) to the second lower end (lower end of middle 49) of the second ladder section (middle 49) and having a second lower end (lower end of 49) extending downward into the body of water (Fig. 1); wherein the second ladder section (middle 49) pivot about the second pivot point (50a) until the upper end (upper end of middle 49) of the second ladder sections (49) come into direct contact (via the modification with Perkins above) with the first stop face (face of 49); and the third ladder section (49) pivot about the third pivot point (50b) until the upper end (upper end of 49) of the third ladder sections (49) come into direct contact (as modified with Perkins above) with the second stop face (face of 49).
It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub to have a third ladder section having a third upper end coupled via a third pivot point to the second lower end of the second ladder section and having a second lower end extending downward into the body of water; wherein the second ladder section pivot about the second pivot point until the upper end of the second ladder sections come into direct contact with the first stop face; and the third ladder section pivot about the third pivot point until the upper end of the third ladder sections come into direct contact with the second stop face as disclosed by Scruggs in order to extend the length and height of the ladder to compensate for greater depths.  In addition, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
Re claim 3, Schaub as modified discloses the system according to claim 2, wherein the base platform (16, see also Adair 16) pivots about the first pivot point (Adair: 14/16, Schaub: 34), the second ladder section (18) pivots about the second pivot point (30), and the third ladder section (Scruggs: 49) pivots about the third pivot point (Scruggs: 50b) to orient the ladder (14) into a retracted position (Fig. 1) completely out of the body of water (Fig. 1).
Re claim 4, Schaub as modified discloses the system according to claim 2, wherein the first ladder section (18), the second ladder section (20), and the third ladder section (Scruggs: 49) all comprise a plurality of ladder treads (26/32) coupled crosswise along (Fig. 1-2) each ladder section (18, 20).
Re claim 6, Schaub as modified discloses the system according to claim 4, but fails to disclose wherein the plurality of ladder treads (26/32) are made of pressure treated wood.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub wherein the treads are made of pressure treated wood in order to utilize a very cheap, easy to work with, relatively durable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 7, Schaub as modified discloses the system according to claim 2, wherein the base platform (16) is made of aluminum ([0031]), but fails to disclose the first ladder section, the second ladder section, and the third ladder section all are made from aluminum.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub wherein the first ladder section, the second ladder section, and the third ladder section all are made from aluminum in order to utilize a very cheap, easy to work with, easily formable, lightweight relatively durable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 8, Schaub as modified discloses the system according to claim 7, but fails to disclose wherein the base platform, the first ladder section, the second ladder section, and the third ladder section all are constructed and coupled about the pivot points using fasteners and bolts made from stainless steel.
However, Scruggs discloses wherein the base platform (Schaub: 16), the first ladder section (Schaub: 18), the second ladder section (Schaub: 20), and the third ladder section (Scruggs: 49) all are constructed and coupled about the pivot points (Scruggs: 115) using fasteners and bolts (Col 5 lines 4-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub wherein the base platform, the first ladder section, the second ladder section, and the third ladder section all are constructed and coupled about the pivot points using fasteners and bolts in order to utilize a very cheap, easy to work with, readily available pivoting fasteners.  
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub wherein the bolts are stainless steel in order to utilize a corrosion resistant, temperature resistant, high strength material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 9, Schaub discloses a system (Fig. 1 14) for providing a positive-stop pet ladder (Fig. 1 14), the system (Fig. 1) comprising: 
a base platform (16) coupled to a waterside permanent structure (10, 12); 
a first ladder section (18) having a first upper end (top end of 18) permanently coupled (at 30) to a front edge (front edge of 16) of the base platform (16) and having a first lower end (bottom end of 18) extending downward towards a body of water (Fig. 4), the first lower end (lower end of 18) of the first ladder section (18) includes a first stop face (face of 18); and 
a second ladder section (20) having a second upper end (upper end of 20) coupled via the second pivot point (34) to the first lower end (lower end of 18) of the first ladder section (18) and having a second lower end (lower end of 20) extending downward into the body of water (Fig. 4), the second lower end (lower end of 20) of the second ladder section (20) includes a second stop face (face of 20);
wherein the second ladder section (20) pivot about the second pivot point (34), 
wherein the first ladder section (18), the second ladder section (20), and the third ladder section (Scruggs: 49) all comprise a plurality of ladder treads (26/32) coupled crosswise along (Fig. 1-2) each ladder section (18, 20);
wherein the base platform (16) is made of aluminum ([0031]),
but fails to disclose the base platform pivots upward about a first pivot point adjacent to a back edge of the base platform, pivoting until the upper end of the additional ladder sections come into direct contact with the first stop face, a third ladder section having a third upper end coupled via a third pivot point to the second lower end of the second ladder section and having a second lower end extending downward into the body of water; wherein the second ladder section pivot about the second pivot point until the upper end of the second ladder sections come into direct contact with the first stop face; and the third ladder section pivot about the third pivot point until the upper end of the third ladder sections come into direct contact with the second stop face, wherein the plurality of ladder treads are made of pressure treated wood, the first ladder section, the second ladder section, and the third ladder section all are made from aluminum, and wherein the base platform, the first ladder section, the second ladder section, and the third ladder section all are constructed and coupled about the pivot points using fasteners and bolts made from stainless steel.
However, Adair discloses the base platform (76/78) pivots upward (Fig. 1) about a first pivot point (14/16) adjacent to a back edge (rear edge of 76/78) of the base platform (76/78).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub with the base platform pivots upward about a first pivot point adjacent to a back edge of the base platform as disclosed by Adair in order to allow the assembly to be completed lifted out of the water, even while extended (Fig .1, Col 5 line 52 – Col 6 line 8).
In addition, Perkins discloses pivoting (Fig. 5A-5B) until the upper end (upper end of 11a) of the additional ladder sections (11a) come into direct contact with (Fig. 5A) the first stop face (face of 11B).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub with pivoting until the upper end of the additional ladder sections come into direct contact with the first stop face as disclosed by Perkins in order to allow the assembly to be collapsed into a smaller space, as the gap between 18 and 20 in Schaub would be eliminated as modified by the contact shown by Perkins.  
In addition, Scruggs disclose a third ladder section (49) having a third upper end (upper end of 49) coupled via a third pivot point (at 50b) to the second lower end (lower end of middle 49) of the second ladder section (middle 49) and having a second lower end (lower end of 49) extending downward into the body of water (Fig. 1); wherein the second ladder section (middle 49) pivot about the second pivot point (50a) until the upper end (upper end of middle 49) of the second ladder sections (49) come into direct contact (via the modification with Perkins above) with the first stop face (face of 49); and the third ladder section (49) pivot about the third pivot point (50b) until the upper end (upper end of 49) of the third ladder sections (49) come into direct contact (as modified with Perkins above) with the second stop face (face of 49).
It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub to have a third ladder section having a third upper end coupled via a third pivot point to the second lower end of the second ladder section and having a second lower end extending downward into the body of water; wherein the second ladder section pivot about the second pivot point until the upper end of the second ladder sections come into direct contact with the first stop face; and the third ladder section pivot about the third pivot point until the upper end of the third ladder sections come into direct contact with the second stop face as disclosed by Scruggs in order to extend the length and height of the ladder to compensate for greater depths.  In addition, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub wherein the treads are made of pressure treated wood in order to utilize a very cheap, easy to work with, relatively durable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub wherein the first ladder section, the second ladder section, and the third ladder section all are made from aluminum in order to utilize a very cheap, easy to work with, easily formable, lightweight relatively durable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
In addition, Scruggs discloses wherein the base platform (Schaub: 16), the first ladder section (Schaub: 18), the second ladder section (Schaub: 20), and the third ladder section (Scruggs: 49) all are constructed and coupled about the pivot points (Scruggs: 115) using fasteners and bolts (Col 5 lines 4-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub wherein the base platform, the first ladder section, the second ladder section, and the third ladder section all are constructed and coupled about the pivot points using fasteners and bolts in order to utilize a very cheap, easy to work with, readily available pivoting fasteners.  
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub wherein the bolts are stainless steel in order to utilize a corrosion resistant, temperature resistant, high strength material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 10, Schaub as modified discloses the system according to claim 9, but fails to disclose wherein the base platform, the first ladder section, the second ladder section, and the third ladder section all are constructed and coupled about the pivot points using fasteners and bolts made from stainless steel.
However, Scruggs discloses wherein the base platform (Schaub: 16), the first ladder section (Schaub: 18), the second ladder section (Schaub: 20), and the third ladder section (Scruggs: 49) all are constructed and coupled about the pivot points (Scruggs: 115) using fasteners and bolts (Col 5 lines 4-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub wherein the base platform, the first ladder section, the second ladder section, and the third ladder section all are constructed and coupled about the pivot points using fasteners and bolts in order to utilize a very cheap, easy to work with, readily available pivoting fasteners.  
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaub wherein the bolts are stainless steel in order to utilize a corrosion resistant, temperature resistant, high strength material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/           Primary Examiner, Art Unit 3635